Title: James Madison to John J. Crittenden, 2 December 1828
From: Madison, James
To: Crittenden, John Jordan


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpr
                                
                                Decr. 2. 1828.
                            
                        
                        
                        I have just recd. your favour of Novr. 17 which I lose no time in answering. Of the sum originally due under
                            the Covenant of Bell & Tapscot, viz $6000, one third was paid at the time.  The only payment since made was
                            $1000 recd. from Tapscott. The date of the payment does not appear from papers in my hands. It was sometime after the 2d.
                            instalment of wch. that was one half became due. But, if necessary, it may be better to lose the amount of interest for
                            that time whatever it be than to risk the effect of delaying the Executions. The only credit therefore beyond that for
                            the $2000 paid down, being for the $1000 I recd. from Tapscott, there remain due $3000 dollars with interest from the
                            dates appearing in the Covenant
                        Mrs. M. seizes the occasion to offer to Mrs. Crittenten her kind remembrances, in which I beg leave to join
                            her with assurances to yourself of my esteem & friendly respects. 
                        
                        
                            
                                J. M.
                            
                        
                    